DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 7/28/2022.
Claims 21-25, 27-29, and 41-51 have been amended.
Claims 26 have been cancelled. Claims 1-20 and 30-40 were cancelled previously.
Claims 52 is a new claim that has been added.
Claims 21-25, 27-29, and 41-52 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
Allowable Subject Matter
Claims 21-25, 27-29 and 41-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 21, 43, and 48, the claims as amended still differ in scope from those of the parent patent U.S. Patent No. 10,567,442. For instance, the claims now require identification of a group of active computing devices based on real-time contextual information, wherein the real time contextual information is directed to the current capabilities and location of a particular active computing device. The claims of the parent patent instead create a group of registered computing devices based on real-time contextual information, wherein the real-time contextual information describes the current capabilities and locations of all registered computing devices. Identification of an existing group of active computing devices based on real time contextual information directed to the capabilities and location of a single particular active computing device has different scope from the creation of a group of registered computing devices based on real time contextual information directed to the current capabilities and locations of all registered computing devices. At least this limitation is not obvious in view of the claims of the parent patent.	Regarding claims 22-25, 27-29, 41-42, 44-47, and 49-52, the claims are allowable because they depend from allowable claims 21, 43, and 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474